Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Request for Continued Examination

The request filed on 12/28/21 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10, 546,787, as previously applied. Although the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:
            Bao et al. teaches method for fabricating a semiconductor device including multiple pairs of threshold voltage (Vt) devices, comprising: 
	forming a stack on a base structure, wherein the stack extends continuously laterally across a first region corresponding to a first pair of Vt devices, a second region corresponding to a second pair of Vt devices and a third region corresponding to a third pair of Vt devices, the stack including a first dipole layer, a first sacrificial layer formed on the first dipole layer, a second sacrificial layer formed on the first sacrificial layer, and a third sacrificial layer formed on the second sacrificial layer;  and forming a second dipole layer different from the first dipole layer (see claim 1). 
 	Regarding to claim 2, the base structure includes a dielectric layer formed on an interfacial layer (see claim 2). 
 	Regarding to claim 3, the first, second and third sacrificial layers include a material selected based at least in part on etch resistance properties of materials included in the first dipole layer and the second sacrificial layer (see claim 3). 
 	Regarding to claim 4, exposing the base structure in the third region, including: performing a first patterning process, including forming a first resist in the second region;  removing the third sacrificial layer and the first resist from the second region after removing material up to the base structure from the first and third regions;  forming a fourth sacrificial layer;  performing a second patterning process, including forming a second resist on the fourth sacrificial layer in the first region and a third resist on the fourth sacrificial layer in the third 
 	Regarding to claim 5, forming a seventh sacrificial layer on the second dipole layer;  and performing a fourth patterning process, including forming a fifth resist on the third region (see claim 6) 
 	Regarding to claim 6, forming a semiconductor layer and performing a drive-in anneal process after removing the fifth resist;  performing a wet strip;  and forming a set of work function metal layers in each of the regions and a gate electrode on the sets of work function metal layers (see claim 7). 
 	Regarding to claim 7, the base structure further includes a fourth region corresponding to a fourth Vt device, and further comprising: forming a seventh sacrificial layer on the second dipole layer;  performing a fourth patterning process, including forming a fifth resist on the third region;  forming an eighth sacrificial layer and a ninth sacrificial layer after removing the fifth resist;  performing a fifth patterning process, including forming a sixth resist in the first, second and third regions;  removing material up to the dielectric layer in the fourth region, and the sixth resist and the ninth sacrificial layer from the first, second and third regions;  and 
forming a third dipole layer different from the first and second dipole layers (see claim 9). 

forming a semiconductor layer and performing a drive-in anneal process;  performing a wet strip;  and forming a set of work function metal layers in each of the regions and a gate electrode on the sets of work function metal layers (see claim 10). 
 	Regarding to claim 9, a method for fabricating a semiconductor device including multiple pairs of threshold voltage (Vt) devices, comprising: forming a stack on a base structure, wherein the stack extends continuously laterally across a first region corresponding to a first pair of Vt devices, a second region corresponding to a second pair of Vt devices and a third region corresponding to a third pair of Vt devices, the stack including a first dipole layer, a first sacrificial layer formed on the first dipole layer, a second sacrificial layer formed on the first sacrificial layer, and a third sacrificial layer formed on the second sacrificial layer;  and forming a second dipole layer different from the first dipole layer, including forming the second dipole layer to include a different material than the first dipole layer (see claim 1). 
 	Regarding to claim 10, the base structure includes a dielectric layer formed on an interfacial layer (see claim 2).
 	Regarding to claim 11, exposing the base structure in the third region, including: performing a first patterning process, including forming a first resist in the second region;  removing the third sacrificial layer and the first resist from the second region after removing material up to the base structure from the first and third regions;  forming a fourth sacrificial layer;  performing a second patterning process, including forming a second resist on the fourth 
layer from the second region;  forming a fifth sacrificial layer and a sixth sacrificial layer on the fifth sacrificial layer;  performing a third patterning process, including forming a fourth resist;  and removing the fourth resist and the sixth sacrificial layer from the first and second regions after removing material up to the base structure from the third region, wherein the second dipole layer is formed on the fifth sacrificial layer (see claim 5). 
 	Regarding to claim 12, forming a seventh sacrificial layer on the second dipole layer;  performing a fourth patterning process, including forming a fifth resist on the third region;  forming a semiconductor layer and performing a drive-in anneal process after removing the fifth resist;  performing a wet strip;  and forming a set of work function metal layers in each of the regions and a gate electrode on the sets of work function metal layers (see claim 6). 
 	Regarding to claim 13, the base structure further includes a fourth region corresponding to a fourth Vt device, and further comprising: forming a seventh sacrificial layer on the second dipole layer;  performing a fourth patterning process, including forming a fifth resist on the third region;  forming an eighth sacrificial layer and a ninth sacrificial layer after removing the fifth resist;  performing a fifth patterning process, including forming a sixth resist in the first, second and third regions;  removing material up to the dielectric layer in the fourth region, and the sixth resist and the ninth sacrificial layer from the first, second and third regions;  and forming a third dipole layer different from the first and second dipole layers (see claim 9). 
 	Regarding to claim 14, forming a tenth sacrificial layer on the third dipole layer;  performing a sixth patterning process, including forming a seventh resist in the fourth region;  removing the tenth sacrificial layer, the eighth sacrificial layer and the seventh resist;  

 	Regarding to claim 15, a method for fabricating a semiconductor device including multiple pairs of threshold voltage (Vt) devices, comprising: forming a stack on a base 
Structure, wherein the stack extends continuously laterally across a first region corresponding to a first pair of Vt devices, a second region corresponding to a second pair of Vt devices and a third region corresponding to a third pair of Vt devices, the stack including a first dipole layer including a dipole material, a first sacrificial layer formed on the first dipole layer, a second sacrificial layer formed on the first sacrificial 
layer, and a third sacrificial layer formed on the second sacrificial layer;  and forming a second dipole layer different from the first dipole layer, including forming the second dipole layer to include the dipole material having a different thickness (see claim 1). 
 	Regarding to claim 16, the base structure includes a dielectric layer formed on an interfacial layer (see claim 2). 
 	Regarding to claim 17, exposing the base structure in the third region, including: performing a first patterning process, including forming a first resist in the second region;  removing the third sacrificial layer and the first resist from the second region after removing material up to the base structure from the first and third regions;  forming a fourth sacrificial layer;  performing a second patterning process, including forming a second resist on the fourth sacrificial layer in the first region and a third resist on the fourth sacrificial layer in the third region;  removing the second and third resists after removing material up to the first sacrificial 

 	Regarding to claim 18, forming a seventh sacrificial layer on the second dipole layer;  performing a fourth patterning process, including forming a fifth resist on the third region;  forming a semiconductor layer and performing a drive-in anneal process after removing the fifth resist;  performing a wet strip;  and forming a set of work function metal layers in each of the regions and a gate electrode on the sets of work function metal layers (see claims 6-7)	. 
 	Regarding to claim 19, the base structure further includes a fourth region corresponding to a fourth Vt device, and further comprising: forming a seventh sacrificial layer on the second dipole layer;  performing a fourth patterning process, including forming a fifth resist on the third region;  forming an eighth sacrificial layer and a ninth sacrificial layer after removing the fifth resist;  performing a fifth patterning process, including forming a sixth resist in the first, second and third regions;  removing material up to the dielectric layer in the fourth region, and the sixth resist and the ninth sacrificial layer from the first, second and third regions;  and forming a third dipole layer different from the first and second dipole layers (see claim 9). 
 	Regarding to claim 20, forming a tenth sacrificial layer on the third dipole layer;  performing a sixth patterning process, including forming a seventh resist in the fourth region;  removing the tenth sacrificial layer, the eighth sacrificial layer and the seventh resist;  

The features of claims of the present application are covered by the claims of the U.S. Patent No. 10, 546,787, as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. 
Therefore, the instant claims are within the scoped of the cited prior art claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893